DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on March 10, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,239,808 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Amendment
The amendment to claim 34, submitted March 10, 2021 is acknowledged and entered. 
Response to Arguments
Applicant’s arguments, see page 6, filed March 10, 2021, with respect to the rejection of claims 45, 46, 48 and 49 under 35 USC 112(a) have been fully considered and are persuasive in view of the cancellation of claims 45, 46, 48 and 49.  The rejection of claims 45, 46, 48 and 49 under 35 USC 112(a) has been withdrawn. 
Applicant’s arguments, see page 6, filed March 10, 2021, with respect to the rejection of claims 34, 35, 44, 45, 46, 48 and 49 under 35 USC 112(b) have been fully considered and are persuasive in view of the cancellation of claims 44, 45, 46, 48 and 49; amendment of clam 34 and arguments presented.  The rejection of claims 34, 35, 44, 45, 46, 48 and 49 under 35 USC 112(b) has been withdrawn. 
Applicant’s arguments, see page 6, filed March 10, 2021, with respect to the rejection of claims 26, 29, 30, 34, 35 and 44 on the ground of nonstatutory double patenting as being unpatentable over clams 1, 3, 4 and 10 of U. S. Patent No. 10, 239,808 have been fully considered and are persuasive in view of the cancellation of claim 44 and approval of the Terminal Disclaimer received March 10, 2021.  The rejection of claims 26, 29, 30, 34, 35 and 44 on the ground of nonstatutory double patenting as being unpatentable over clams 1, 3, 4 and 10 of U. S. Patent No. 10, 239,808 has been withdrawn. 
Allowable Subject Matter
Claims 26 – 35 and 41 are allowed.
The following is an examiner’s statement of reasons for allowance: the Examiner has considered the amendment filed by Applicant on March 10, 2021 and the arguments therein.  Applicant’s arguments were found persuasive; as such, the Examiner has withdrawn the rejections made in the previous Office Action.  Further, the claims are allowed for reasons of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067.  The examiner can normally be reached on Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622